 1   David J. Merrill
     Nevada Bar No. 6060
 2   David J. Merrill, P.C.
     10161 Park Run Drive, Suite 150
 3   Las Vegas, Nevada 89145
     Telephone: (702) 566-1935
 4   E-mail: david@djmerrillpc.com
     Attorney for Plaintiff
 5
 6

 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9   LAS VEGAS REGIONAL SURGERY                                2:18-CV-00093-RFB-(NJK)
     CENTER, L.P., a Nevada limited partnership,
10
                   Plaintiff,                          Stipulation and Order to Extend Time to File
11                                                      Response to Defendant’s Motion to Dismiss
           vs.                                         Plaintiff’s First Amended Complaint Pursuant
12                                                       to F.R.C.P. Rule 12(b)(6) and the Reply in
     BLUE CROSS OF COLORADO, a business                                    Support
13   organization, form unknown, and DOES 1–10,
                                                                    (Second Request)
14                 Defendants.
15
            In accordance with LR IA 6-1, LR 7-1(a), and 7-2, the parties stipulate as
16
     follows:
17
            1.     On October 9, 2018, Rocky Mountain Hospital and Medical Service,
18
     Inc. doing business as Anthem Blue Cross and Blue Shield, erroneously named as
19
     Blue Cross of Colorado, filed Defendant’s Notice of Motion and Motion to Dismiss
20
     Plaintiff’s First Amended Complaint Pursuant to F.R.C.P. Rule 12(b)(6) and 12(e)
21
     (ECF No. 32). In accordance with LR 7-2(b), the plaintiff, Las Vegas Regional
22
     Surgery Center, L.P., had up to and including October 23, 2018, to file a response to
23
     the motion. On October 23, 2018, this Court entered a Stipulation and Order to
24
     Extend Time to File Response to Defendant’s Motion to Dismiss Plaintiff’s First
25
     Amended Complaint Pursuant to F.R.C.P. Rule 12(b)(6) and the Reply in Support
26
     (ECF No. 34). Under the stipulation, this Court extended the time for Las Vegas
27

28
                                                   1
 1   Regional Surgery Center to file a response to the motion to dismiss until November
 2   6, 2018. And this Court extended the time for Blue Cross to file a reply until
 3   November 15.
 4         2.     Because counsel for Las Vegas Regional Surgery Center had a family
 5   emergency, he asked for an additional extension of time until November 12, 2018, to
 6   file a response to the motion. Blue Cross agreed to the extension.
 7         3.     But because Blue Cross’s counsel will be out of the office she asked for
 8   an extension of time until December 3, 2018, to file the reply. Las Vegas Regional
 9   Surgery Center agreed to the extension.
10         4.     The parties have agreed to these extensions for good cause and not
11   solely for the purpose of delay.
12         5.     This is the second request for an extension of time to file an opposition
13   to the motion to dismiss.
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                               2
 1           6.   Hence the parties stipulate that Las Vegas Regional Surgery Center
 2   shall have up to and including November 12, 2018, to file a response to the motion.
 3   And Blue Cross may file a reply in support of the motion on or before December 3,
 4   2018.
 5           DATED this 5th day of November 2018.
 6   DAVID J. MERRILL, P.C.                       MESERVE MUMPER & HUGHES LLP
 7

 8   By:   /s/ David J. Merrill                   By:   /s/ Anna Maria Martin
           DAVID J. MERRILL                             ANNA MARIA MARTIN
 9         Nevada Bar No. 6060                          Nevada Bar No. 7079
           10161 Park Run Drive, Suite 150              316 California Avenue, #216
10         Las Vegas, Nevada 89145                      Reno, Nevada 89509
           (702) 566-1935                               (702) 825-6060
11   Attorney for Plaintiff                       Attorneys for Defendant
12

13

14
                                            IT IS SO ORDERED:
15

16

17                                          HONORABLE RICHARD F. BOULWARE, II
                                            UNITED STATES DISTRICT JUDGE
18
                                            DATED: November 7, 2018.
19

20

21

22

23

24

25

26

27

28
                                              3
